IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: DOUGLAS G. KUNKLE,                      : No. 49 MM 2022
CONSTABLE 11TH WARD CITY OF                    :
ALLENTOWN,                                     :
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
GEOFF MOULTON, PA. COURT                       :
ADMINISTRATOR,                                 :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.